Citation Nr: 1755363	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lower gastrointestinal disorder other than irritable bowel syndrome (IBS), to include helicobacter pylori.

2.  Entitlement to a rating in excess of 20 percent on an extraschedular basis for a lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) as of March 21, 2014.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to March 1992, and April 2002 to May 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2006, the RO granted service connection for IBS.  In a June 2008 correspondence, the Veteran filed new service connection claims for an abdominal pain disorder other than IBS, chronic cholecystitis, and hiatal hernia/GERD.  In July 2009, the RO denied the aforementioned claims.  In his November 2010 notice of disagreement, the Veteran only disagreed with the RO's denial of an abdominal pain disorder.  As such, the Veteran's chronic cholecystitis and hiatal hernia/GERD claims are no longer on appeal and the Board does not have jurisdiction over these claims.  

The Board notes that the RO previously adjudicated the Veteran's TDIU claim on March 21, 2014, and the Veteran did not submit a notice of disagreement to this decision.  As such, the issue of entitlement to TDIU prior to March 21, 2014 is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (in situations where an issue is bifurcated, an appellant must then specifically appeal each bifurcated issue).  

The matters on appeal were remanded by the Board in December 2013, October 2015, and July 2017 for further development.  After further development, these matters are now ready for adjudication.  

The Board also notes that under 38 C.F.R. § 4.113, diseases of the digestive system, particularly within the abdomen, which while differing in the site of pathology, produce a common disability picture and therefore do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding under § 4.14.  Further, even if the Veteran is service-connected for separate digestive disorders, only one evaluation will be assigned under the diagnostic code which reflects the predominant disability picture.  38 C.F.R. § 4.114.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a lower gastrointestinal disorder other than IBS, to include helicobacter pylori

2.  For the entire period on appeal, the Veteran's service-connected lumbar spine disorder was not characterized by an exceptional or unusual disability picture.  

3.  As of March 21, 2014, the evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lower gastrointestinal disorder other than IBS, to include helicobacter pylori, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).

2.  The criteria for entitlement to an extraschedular disability rating in excess of 20 percent for service-connected lumbar spine disorder have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10 (2017).

3.  The criteria for entitlement to TDIU, as of March 21, 2014, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for a lower gastrointestinal disorder other than IBS, to include helicobacter pylori.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Upon review of all evidence of record, the Board finds that the Veteran's service connection claims for a lower gastrointestinal disorder, other than IBS, should be denied.  

The Veteran's service treatment records indicate that the Veteran had numerous complaints of abdominal symptoms during service that were caused by his service-connected IBS.  However, the August 2001 service treatment records reflect that the Veteran developed a bout of infectious colitis while serving in Bosnia that subsequently resolved in October 2011.  Nevertheless, the post-service medical records, including VA examinations in December 2013, February 2016, and August 2017 all reflect that the Veteran does not have a current lower gastrointestinal disorder aside from IBS.  Moreover, while the medical records indicate that the Veteran had previously tested positive for helicobacter pylori "like organisms," these positive tests were performed outside the period on appeal.  Thus, the medical evidence is not sufficient evidence to demonstrate that the Veteran has a current and symptomatic helicobacter pylori infection.  As service connection is not for application unless the evidence indicates that a current disability exists, service connection is not warranted for a lower gastrointestinal disorder other than IBS.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In arriving at this conclusion, the Board acknowledges the opinions from the December 2013 VA examiner which indicates that the Veteran was diagnosed with helicobacter pylori in 2006 which was as likely as not acquired during service.  Nevertheless, the February 2016 and August 2017 VA examiners clarified that while the Veteran may have acquired helicobacter pylori during service in 2001, he does not have a current active and symptomatic infection at any point during the period on appeal.  Therefore, the Board finds that the Veteran does not have a current disability related to his previous helicobacter pylori infection.  See 38 U.S.C. § 1110 (2012); Rabideau, 2 Vet. App. 141 (1992); Brammer, 3 Vet. App. 223, 225 (1992).

As part of this claim, the Board also acknowledges the statements from the Veteran regarding the etiology/diagnosis of his lower gastrointestinal disorder, which he asserts was caused by active duty service.  A lay person is competent to report observable symptomatology, such as pain and diarrhea.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, the diagnosis and etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that he has a lower gastrointestinal disorder other than IBS that may be the result of service, he is a lay person without appropriate medical training and expertise to provide a diagnosis and/or medical nexus opinion regarding the etiology of his disorder.  

In any event, as previously discussed, the Board notes that under 38 C.F.R. §§ 4.113 and 4.114, the Veteran cannot receive separate ratings for digestive conditions that are characterized by the same or similar symptoms, and will only receive a single evaluation under the diagnostic code that reflects the predominant disability picture.  

Therefore, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lower gastrointestinal condition other than IBS, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration for Lumbar Spine Disorder

The Veteran asserts that his lumbar spine disability is not properly considered by the scheduler ratings and requests an extraschedular disability rating.

Schedular disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Veteran has asserted that the Board should evaluate the collective impact of his service-connected disabilities when considering whether an extraschedular rating is warranted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that consideration of an extraschedular rating "may be based on the collective impact of the [V]eteran's disabilities."  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In support, the Federal Circuit noted that the term "evaluations" in 38 C.F.R. § 3.321 (b) "suggests that the regulation contemplates a situation in which evaluations assigned to multiple disabilities are inadequate." 

However, in the Board's view, the Federal Circuit's analysis can reasonably pertain only to the second step in Thun.  Indeed, neither the Federal Circuit nor 38 C.F.R. § 3.321(b) suggest that any collective analysis is required when answering the preliminary question of whether the relevant diagnostic codes are adequate.  Rather, practicality dictates that this analysis must still be performed for each disability on an individual basis.  Thus, while the impact of the Veteran's disorders should be considered collectively on factors such as missed work or periods of hospitalization, such consideration is unnecessary if VA finds the relevant diagnostic codes to be adequate.

In this case, the Board finds that the Veteran's lumbar spine disability is adequately contemplated by the applicable schedular rating criteria.  Specifically, the Board has reviewed all of his relevant symptoms related to his lumbar spine disability, including pain, tenderness, swelling, and falls, which impacts his ability to perform activities of daily living (such as walking, sitting, standing, climbing stairs, bathing, etc.), and requires pain medication therapy.  Further, there was no evidence of incapacitating episodes or hospitalizations related to his lumbar spine disorder.  As such, the Board concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board notes that in considering its responsibility to assess functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated when evaluating his left knee disability.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

With respect to the consideration of exceptional factors and the combined effects of the Veteran's service-connected disabilities, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted, and the requirements of Johnson have not been reached.  See Thun, 22 Vet. App. at 11; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In considering the issues on appeal, the Board has also considered the Veteran's statements that his service-connected lumbar spine disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of the Veteran's service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Therefore, based on evidence of record, the Board determines that entitlement to an additional rating on an extraschedular basis is not warranted for any period during the period on appeal.

TDIU

The Veteran has asserted that he is unable to work because of his service-connected disabilities.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

After a review of the evidence of record, the Board determines that TDIU is not warranted for the period on appeal. 

As an initial matter, the Veteran met the schedular rating for the entire period on appeal.  In this case, the Veteran has service-connected IBS (30 percent), lumbar spine disorder (20 percent), right lower radiculopathy (20) percent, left lower radiculopathy (20 percent), and hypertension (10 percent) for a combined 70 percent rating.  

However, the Board finds that the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation on a factual basis.  See 38 C.F.R. § 4.16(b).  

Specifically, at a VA examination in February 2016, the examiner indicated that the Veteran's hypertension was stable on medications.  Further, while the Veteran's IBS caused bowel disturbances and his lumbar spine disorder caused pain and limitation of motion, the examiner opined that the Veteran could sustain substantial gainful activity at a light or sedentary level, especially in light of the fact that he did not need any assistive devices and that he could lift 20 pounds frequently, 10 pounds occasionally, stand and walk 6 hours total within an 8 hour day, and occasionally stoop and climb stairs.  Similarly, in his most recent August 2017 VA examination, the examiner stated that his IBS does not impact his ability to work.   

The Board notes that the Veteran has a high school education and briefly attended college.  Moreover, he was previously as a signal support analyst.  As such, based upon the Veteran's ability to perform activities at the light to sedentary level, the Board finds that the Veteran is able to obtain and maintain substantial gainful activity, despite some physical limitations.  

The Board has also considered the statements from the Veteran which indicate that he has substantial employment limitations and frequently needs to take significant amounts of time off of work due to his service-connected disabilities.  

Nevertheless, the Board assigns more probative weight to the well-reasoned medical opinions from the VA examiners, as well as the medical evidence which indicates that the Veteran's service-connected disabilities do not prevent him from obtaining and retaining substantial gainful employment.  Therefore, the weight of the evidence is against the Veteran's TDIU claim.  

As such, the Veteran's TDIU claim is denied.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  As per the Board's December 2013, October 2015, and July 2017 remand instructions, the Veteran has been provided with a VA examination as discussed below.  

Finally, it is noted that this appeal was remanded by the Board in December 2013, October 2015, and July 2017 in order to obtain outstanding medical treatment records and new VA examinations.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, all outstanding medical records were obtained.  Further, the Veteran was provided with VA examinations in January 2014, April 2016, and August 2017.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the VA examination reports are adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a lower gastrointestinal disorder other than IBS, to include helicobacter pylori, is denied.

An extra-schedular disability rating for a service-connected lumbar spine disorder is denied.  

TDIU as of March 21, 2014 is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


